Exhibit 10.27

November 8, 2007

Kevin Hell

14460 Caminito Lazanja

San Diego, CA 92127

Dear Kevin,

This letter (“Letter Amendment”) amends the prior offer letter as between you
and DivX, Inc. (“DivX” or the “Company”) dated November 21, 2002 (“Original
Letter’), and as amended by the February 2, 2005 and July 23, 2007 amendment
letters (the Original Letter together with the February 2, 2005 and July 23,
2007 amendment letters, the “Offer Letter”).

As condition of your further employment at DivX and your assumption of the title
of Chief Executive Officer of DivX, and your appointment to the Board of
Directors, as of October 31, 2007, you and DivX agree as follows:

 

  (a) Your base salary (e.g. not including any bonus or other payments) will be
$350,000 per year, paid in accordance with the Company’s normal pay periods.

 

  (b) DivX will grant you a non-qualified stock option to purchase 475,000
shares of the Company, such options to vest over four (4) years without a cliff,
vesting 1/48 per month for 48 months, and to be granted and priced pursuant to
the Company’s Option Grant Policy and 2006 Equity Incentive Plan.

This Letter Amendment, together with the Offer Letter as modified by this
letter, constitutes all terms and conditions of your employment by DivX and
supersedes any previous written or verbal commitments by DivX. The terms and
conditions of the Letter Amendment or the Offer Letter may not be amended,
waived or altered except by written agreement as between you and an authorized
officer of DivX.

Please acknowledge your agreement to the terms and conditions of this letter
effective as of the date set forth above.

 

DivX, Inc. By:   /s/ R. Jordan Greenhall   R. Jordan Greenhall   Chairman of the
Board of Directors Acknowledged and agreed: By:   /s/ Kevin Hell   Kevin Hell
11/8/07 Dated